Epitomized Opinion
Published Only in Ohio Law Abstract
Original action for damages in the Common Pleas wherein George Mlatoascja was plaintiff and Alfred C. Vaughan was defendant. Plaintiff was struck and injured by an automobile driven by defendant. Verdict and judgment were rendered for plaintiff for $25. Plaintiff prosecuted error contending that the verdict was so low as to be manifestly against the wleight oil the evidence. Held:
It miust have been determined by the jury that defendant was guilty of the negligence charged before plaintiff would be entitled to a verdict. There was uncontradicted testimony that plaintiff’s expenses for a doctor and for medicine were $75. If plaintiff wlas entitled to recover at all he was entitled to recover the actual loss that he sustained in medical expenses. Since the court can reverse a judgment because a verdict is too hig*h, it cían also reverse it because the judgment is too low. The judgment will be reversed and the case remanded for a new trial.